Title: From John Adams to the President of the Congress, No. 2, 16 December 1779
From: Adams, John
To: President of Congress,Huntington, Samuel


     
     La Coruña, Spain, 16 December 1779. RC in John Thaxter’s hand PCC, No. 84, I, f. 231.; docketed: “No. 2 Letter from J. Adams Corunna Decr. 16. 1779 Read March 27. 1780.” LbC Adams Papers. LbC in Thaxter’s hand Adams Papers; notations: “Recd in Congress Oct. 15. Triplicate.”; by Thaxter: “No. 2.” and “NB. Nos. 1 & 2 were sent by Captain Trask bound to Newbury Port from Corunna.” For a discussion of the presence of two Letterbook copies in the Adams Papers, see part 2 of the Introduction: “John Adams and his Letterbooks.”
     John Adams reported his arrival in Spain, journey from El Ferrol to La Coruña, and answers to numerous questions from Spanish officials about the progress of the war and the appointment of an American minister plenipotentiary to Spain. He noted the “prevailing Opinion,” mistaken as it turned out, that Spain would receive the American minister, recognize American independence, and conclude a treaty. He then described measures taken to improve the coordination between the French and Spanish fleets and stated his belief that war would last at least another year. Finally, Adams reported rumors of a Russian mediation and his opinion that Russia, as a preliminary, would insist on British recognition of American independence, a concession he believed Britain would make with even greater reluctance than the cession of Gibraltar to Spain.
    